DETAILED ACTION
This Office Action is in response to communications sent 2/18/2022.
Applicant submitted claim amendments on 2/18/2022.
Applicant amended claims 1, 18-20, 30, and 59.
Applicant canceled claims 15-17.
Examiner submitted Examiner’s Amendment in response to interview conducted 6/3/2022. 
Claims 1-14, 18-30, and 59 are allowable.


EXAMINER' S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Erik Huestis on 6/3/2022.
The following is a Synopsis of the Examiner’s Amendments:
Independent claims 1, 30, and 59 have been amended to now recite the limitation “validating the asset after unwrapping.”
The limitation “validating the asset after unwrapping” added to the independent claims previously came from dependent claim 20, after removing that limitation from claim 20 to the independent claims, claim 20 no longer had any significantly claimed elements/limitations, and therefore claim 20 is canceled by Examiner’s Amendment.
Dependent claims 21, 22, and 24 have been amended to correct an error with respect to Applicant’s amendment on 2/18/2022, instead of these claims depending on incorrect claim 20, they have been amended to now depended from claim 19.
Dependent claim 25 previously dependend on claim 20, but claim 20 has now been canceled by Examiner’s Amendment.  Therefore, claim 25 has been amended to depend from claim 1.
Note: The (Examiner’s Amendment) tags indicating the claims subject to Examiner’s Amendments in the recitation of claims below have been boldened to make easier to identify.


The application has been amended as follows: 

1. (Currently Amended) A method comprising:
receiving, at a first server, a request for an advertisement from a client device; 
sending, from the first server, the request to two or more remote servers; 
receiving, from each of the two or more remote servers, a bid value and an asset to be presented at the client device; 
determining a highest bid from the received bid values; 
determining whether the asset associated with the highest bid is compliant based on the request by unwrapping the asset, wherein unwrapping the asset comprises: 
parsing text data of the asset; and 
removing one or more uniform resource locators (URLs) in the text data, said one or more URLs pointing to other video ad servicing templates (VAST), wherein removing one or more URLs is performed until a URL pointing to the asset is identified; and 
validating the asset after unwrapping;
when the asset is determined to be compliant, sending the asset to the client device.

2. (Original) The method of claim 1, wherein the request comprises an indication of advertising inventory for sale.

3. (Original) The method of claim 1, wherein the indication of advertising inventory comprises an indication of a video advertisement or a static advertisement.

4. (Original) The method of claim 1, wherein the request comprises at least one of make, model, and manufacturer of the client device.

5. (Original) The method of claim 1, wherein the request comprises a user agent string of the client device.

6. (Original) The method of claim 1, wherein the request comprises a network connection of the client device.

7. (Original) The method of claim 1, wherein the request comprises an advertising identification linked to a current user of the client device.

8. (Original) The method of claim 1, wherein the request comprises user information.

9. (Original) The method of claim 8, wherein the user information comprises at least one of: location, gender, age, birth year, and keywords describing the user.

10. (Original) The method of claim 1, wherein the request conforms to an OpenRTB specification.

11. (Original) The method of claim 1, wherein the request is an initial request, the method further comprising generating a modified request based on the initial request.

12. (Original) The method of claim 11, wherein generating the modified request comprises automatically revising the request with unsupplied information, said unsupplied information comprising at least one of: device information, user details, and application details.

13. (Original) The method of claim 1, further comprising: when the asset is determined to be non-compliant, marking the asset as noncompliant; determining a next-highest bid from the received bid values; determining whether the asset associated with the next-highest bid is compliant based on the request.

14. (Original) The method of claim 1, wherein the asset comprises a video ad servicing template (VAST) specification.

15. (Cancelled)

16. (Cancelled)

17. (Cancelled)

18. (Original) The method of claim [[17]] 1, wherein removing one or more URLs is performed for up to ten layers.

19. (Original) The method of claim [[17]] 1, wherein the URL pointing to the asset comprises a content delivery network (CDN) address.

20. (Examiner’s Amendment) (Canceled).

21. (Examiner’s Amendment) The method of claim 

22. (Examiner’s Amendment) The method of claim 

23. (Original) The method of claim 22, wherein validating the asset comprises determining whether a labelled content type matches a true content type of the creative.

24. (Examiner’s Amendment) The method of claim 

25. (Examiner’s Amendment) The method of claim

26. (Original) The method of claim 25, further comprising, after validating the asset, inserting the removed metadata and trackers back into the asset.

27. (Original) The method of claim 1, wherein determining whether the asset associated with the highest bid is compliant is performed in less than or equal to 20ms.

28. (Original) The method of claim 1, wherein the two or more remote servers comprise one or more supply side providers, one or more demand side providers, and/or one or more advertising exchanges.

29. (Original) The method of claim 1, wherein the client device is a mobile device.

30. (Examiner’s Amendment) A system comprising: 
a primary server; 
two or more remote servers; 
a client device; 
a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising: 
receiving, at the primary server, a request for an advertisement from the client device; 
sending, from the primary server, the request to each of the two or more remote servers; 
receiving, from each of the two or more remote servers, a bid value and an asset to be presented at the client device; 
determining a highest bid from the received bid values; 
determining whether the asset associated with the highest bid is compliant based on the request by unwrapping the asset, wherein unwrapping the asset comprises: 
parsing text data of the asset; and 
removing one or more uniform resource locators (URLs) in the text data, said one or more URLs pointing to other video ad servicing templates (VAST), wherein removing one or more URLs is performed until a URL pointing to the asset is identified; and 
validating the asset after unwrapping;
when the asset is determined to be compliant, sending the asset to the client device.

31-58. (Cancelled)


59. (Examiner’s Amendment) A computer program product for auctioning advertising inventory, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: 
receiving, at a first server, a request for an advertisement from a client device; 
sending, from the first server, the request to two or more remote servers; receiving, from each of the two or more remote servers, a bid value and an asset to be presented at the client device; 
determining a highest bid from the received bid values; 
determining whether the asset associated with the highest bid is compliant based on the request by unwrapping the asset, wherein unwrapping the asset comprises: 
parsing text data of the asset; and 
removing one or more uniform resource locators (URLs) in the text data, said one or more URLs pointing to other video ad servicing templates (VAST), wherein removing one or more URLs is performed until a URL pointing to the asset is identified; and 
validating the asset after unwrapping;
when the asset is determined to be compliant, sending the asset to the client device.

60-87. (Cancelled)




Allowable Subject Matter
Claims 1-14, 18-30, and 59 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Prior art(s) include:
Lidow		 	2016/0307236			COST-PER-VIEW ADVERTISEMENT BIDDING
Lidow discloses a method for receiving from a client device a first notification of an ad space of an ad space inventory, the ad space included in a user interface of an application on the client device, sending to bidders a second notification requesting bids on the ad space, receiving bids from the bidders, identifying a first bid of the received bids corresponding to a first buyer and a first bid price of a cost-per-view price wherein the first buyer pays the first bid price only if the creative is viewed, adjusting the first bid price based on a historical viewing rate of ad spaces of the ad space inventory, ranking the bids according to respective bid prices wherein the first bid is ranked according to the adjusted first bid price, and selecting a top-ranked bid.
Berdichevsky		2016/0134694			CONTENT DELIVERY NETWORK BASED NETWORK LATENCY REDUCTION APPARATUS, METHODS AND SYSTEMS
Berdichevsky discloses a method for defining a first pointer file containing a first location identifier for a content located at a Content Delivery Network (CDN) server so as to cause placement of the first pointer file at the CDN server. Further, the method includes the step of receiving, from a requesting device, a request for the content, the request including data on at least one of the requesting device or a user of the requesting device. In addition, the method allows for constructing a second location identifier containing at least one element derived from the data, and sending a second pointer file containing the second location identifier to the requesting device, where the second location identifier matching the first location identifier when a software development kit (SDK) executing on the requesting device defines the at least one element.
IAB Digital Video Committee	Non-Patent Literature		iab VIDEO AD SERVING TEMPLATE (VAST) Version 3.0
IAB Digital Video Committee discloses a lengthy digital specification that has been updated for VIDEO AD SERVING TEMPLATE (VAST) with respect to Version 3.0,
Maino, Elia		Non-Patent Literature		VASTParser profile on GitHUB
Maino discloses the VASTParser class provides a parser to manage the fetching (getAndParseVAST method) and direct parsing (parseVAST method) of VAST documents. The behavior of this component may be confused with the one of VASTClient, since they both provide a way to fetch and parse a VAST document. VASTClient has to be intended as the preferred way to manage a sequence of VAST requests on a higher level, while VASTParser offers a set of method to follow in more detail the parsing process. VASTParser provides methods to fetch a VAST resource because of his ability to resolving the wrapper chain (recursive fetch and parse). Use an instance of this class directly only if you don't need any control on multiple calls, otherwise access it through an instance of VASTClient.


Claim 1 is allowed because the best prior art of record, Lidow, Berdichevsky, IAB Digital Video Committee, and Maino, alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:

A method comprising: 

receiving, at a first server, a request for an advertisement from a client device; 

sending, from the first server, the request to two or more remote servers; 

receiving, from each of the two or more remote servers, a bid value and an asset to be presented at the client device; 

determining a highest bid from the received bid values; 

determining whether the asset associated with the highest bid is compliant based on the request by unwrapping the asset, wherein unwrapping the asset comprises: 

parsing text data of the asset; and 

removing one or more uniform resource locators (URLs) in the text data, said one or more URLs pointing to other video ad servicing templates (VAST), wherein removing one or more URLs is performed until a URL pointing to the asset is identified; and 

validating the asset after unwrapping;

when the asset is determined to be compliant, sending the asset to the client device.



Prior art could not be found for certain elements within the following group of limitations:
determining whether the asset associated with the highest bid is compliant based on the request by unwrapping the asset, wherein unwrapping the asset comprises: 

parsing text data of the asset; and 

removing one or more uniform resource locators (URLs) in the text data, said one or more URLs pointing to other video ad servicing templates (VAST), wherein removing one or more URLs is performed until a URL pointing to the asset is identified; and 

validating the asset after unwrapping;
In particular, valid prior art references that teach or disclose the quoted elements in bold could not be found.   More specifically, prior art could not be found that teaches or discloses the following combination of related claimed elements: 1) wherein the removed URL points to a VAST; 2) removing multiple URLs, and removing them until a URL pointing to the asset is identified; 3) wherein the removing of the URLs is being done in the performance of “determining whether the asset associated with the highest bid is compliant; and 4) wherein the asset is validated after the unwrapping.”  Many of these elements, when considered separately as individual elements, do have prior art that, at least loosely, teaches the elements themselves.  However, when this group of elements are all considered together as an ordered combination, no prior art could be found that teaches this particular ordered combination of claim elements.
Note: With respect to the non-bolded language quoted above, valid prior art does exist that teaches these limitations.  For example, both of the “determining” and “parsing” steps are disclosed in prior art.  The initial portion of the “removing” steps is also disclosed in prior art, however the prior art does fall short as it does not specifically indicate wherein the URLs point to other video ad servicing templates (VAST).

Independent claims 30 and 59 are allowable based on a similar rationale.  Dependent claims 2-14 and 18-29 are allowable based on the same rationale as the claims from which they depend.

The Examiner notes the Applicant's invention is directed to patent eligible subject matter under 35 U.S.C. §101. 
The claims were previously rejected under §101, how the §101 rejections have been withdrawn.  This is predominantly due to the elements in the following claim limitations: “determining whether the asset associated with the highest bid is compliant based on the request by unwrapping the asset, wherein unwrapping the asset comprises: parsing text data of the asset; and removing one or more uniform resource locators (URLs) in the text data, said one or more URLs pointing to other video ad servicing templates (VAST), wherein removing one or more URLs is performed until a URL pointing to the asset is identified; and validating the asset after unwrapping.”  This group of related elements are considered to be practically applied under Step 2A, Prong II of the §101 guidance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G REINHARDT/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682